EXHIBIT 10.01



[*]   Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
(“SEC”). The omitted portions of this exhibit have been filed separately with
the SEC.



AMENDMENT NO. 2 TO
EXCLUSIVE SUBLICENSE AGREEMENT


        THIS AMENDMENT NO.2 to the exclusive sublicense agreement (the
“Amendment”) is made and entered into as of May 29, 2003 by and between
Alkermes, Inc., a Pennsylvania corporation with its principal offices at 64
Sydney Street, Cambridge, MA 02139 (hereinafter referred to as “Alkermes”), and
Targeted Genetics Corporation, a Washington corporation with its principal
offices at 1100 Olive Way, Suite 100, Seattle, Washington 98101 (hereinafter
referred to as “Targeted”).

        WHEREAS, Alkermes and Targeted entered into an Exclusive Sublicense
Agreement dated as of June 9, 1999, as previously amended on March 12, 2002 (the
“Agreement”); and

        WHEREAS, the parties desire to amend the diligence requirements in
accordance with the terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the foregoing premises, the parties
hereto agree as follows:

1.  

Unless otherwise provided herein, all defined terms utilized in this Amendment
shall have the same meanings as set forth in the Agreement.


2.  

Section 2.6 of the Agreement shall be amended and replaced as follows:


  At any time after the date which is the [*] anniversary of the Effective Date,
Targeted shall, upon receipt of notice from Alkermes to such effect, enter into
good faith negotiations to enter into a sublicense agreement with a proposed
sublicensee designated by Alkermes in such notice, with respect to any of the
Additional Fields of Use for which Targeted, its Affiliates or Sublicensee(s)
have not initiated Phase I clinical Trials; provided that entering into such
negotiations is not inconsistent with obligations of Targeted to any
Sublicensee. Targeted shall consider a request from Alkermes to conduct good
faith negotiations to enter into a sublicense agreement with a proposed
sublicensee, prior to the [*] anniversary, in fields in which Targeted does not
have any ongoing research efforts, but shall have no obligation to enter into
such sublicense agreement. Such sublicense agreement, if entered into, shall be
subject to Section 2.4 above.


3.  

Except as specifically modified or amended hereby, the Agreement shall remain in
full force and effect. No oral promise, covenant or representation of any
character or nature has



--------------------------------------------------------------------------------



 

been made to induce any party to enter into this Amendment. No provision of this
Amendment may be modified or amended except expressly in a writing signed by all
parties nor shall any term be waived except expressly in a writing signed by the
party charged therewith.


4.  

This Agreement may be executed in two or more counterparts, each which shall be
deemed an original but all of which taken together constitute one and the same
instrument.


        IN WITNESS WHEREOF, the parties hereto have signed this Amendment on the
day and year first above written.

AGREED AND ACCEPTED:

ALKERMES, INC.


By:  /s/ Michael [illegible]
Print Name:   Michael [Illegible]
Its:          Vice President TARGETED GENETICS CORPORATION.


By:  /s/ H. Stewart Parker
Print Name:   H. Stewart Parker
Its:           President and CEO



--------------------------------------------------------------------------------

